Earl Warren: Mario DiBella versus United States. Mr. Terris, you may continue your argument.
Bruce J. Terris: Mr. Chief Justice, may it please the Court. Overnight, I have rethought the colloquy I had at the close of yesterday's session with the Chief Justice and Mr. Justice Frankfurter. The Chief Justice asked what the Government's position would be if the petitioner asked both for the suppression of the narcotics and for the return of the money instead of for just the suppression of the narcotics, and I answered that both would be appealable since the issues as to both would be the same and that proper judicial administration counseled against splitting the two portions of the motion. On reconsideration, it seems to me that my answer was wrong. While in this case, the issues as to the narcotics and the money probably would be identical and therefore, could be decided together. This would not be true probably in most cases, and in many cases, whether the issues were the same, within -- within in itself be a difficult question which only the Court of Appeals could finally determine. And therefore, the Government agrees as was suggested yesterday that each part of the motion under Rule 41 should be treated independently and tested to determine whether it is a part of the criminal case or as an independent proceeding, and this means returning to the Chief Justice's hypothetical case, that the part of the motion denying the return of the money would be appealable by the portion of the motion denying the suppression of narcotics would not be appealable. I would now --
Earl Warren: That is -- that is assuming, of course, that the money is not necessary to be used as evidence. That's --
Bruce J. Terris: Well, no. I'm assuming there that -- that it was, but the issue of appealability, it would still have to be returned if it were -- if it were illegally seized --
Earl Warren: Yeah.
Bruce J. Terris: -- prior to trial. So that issue could be taken to the Court of Appeals for determination prior to trial, to determine whether it was illegally seized.
Byron R. White: (Inaudible)
Bruce J. Terris: Well, cash could be legitimately seized if it's the fruits of the crime, but it -- but if it were illegally seized, then, of course, he's --
Byron R. White: (Inaudible)
Bruce J. Terris: -- entitled to return.
Byron R. White: (Inaudible)
Bruce J. Terris: That's right, narcotics. Even if he asked for the return of narcotics, we don't think it would have made any difference because obviously, he's not entitled to the return. That's --
Byron R. White: (Inaudible)
Bruce J. Terris: -- well, even if -- even if the property involved is of the kind that -- that the movement is entitled to the return if he ask only for suppression and doesn't ask for return, then we think it's not appealable. If it -- if it is of the kind which he is entitled to return if it's illegally seized, then -- then it would be appealed when he asked for return and he's not entitled to it clearly on the face of it, then it's not appealable.
Byron R. White: (Inaudible)
Bruce J. Terris: That's right. It's as -- we -- we think of the equivalent of just asking for suppression.
Felix Frankfurter: But I don't -- pardon me. You said if it's illegally seized, I thought as to -- that the Government's position that whether or not it was illegally seized could be appealed from if the Court decides it wasn't illegally seized?
Bruce J. Terris: Well, that -- that would of course would be the issue that would be appealed to the Court of Appeals to determine whether it was illegally seized.
Felix Frankfurter: Before the trial, although -- you -- you got me all confused.
Bruce J. Terris: Well, our position --
Felix Frankfurter: I thought the whole point of not bringing up the question of illegal seizure of evidence that will be offered in evidence ought not to be taken out and isolated from the general prosecution, but should be left for out -- eventual determination in case there is a -- a (Inaudible) of guilt.
Bruce J. Terris: Oh! The Government is not contending for a rule that there is never any appealability prior to trial. That we admit that there is appealability of the -- an order, either granting or denying a motion asking for the return of valuable property, for example, assume a case --
Felix Frankfurter: Is it because it's valuable that the -- that the ground for appeal is laid?
Bruce J. Terris: We think --
Felix Frankfurter: I thought that -- I thought the great issue insofar as -- as not having piecemeal review is, that if this is part of the criminal trial, that you must await the outcome of the criminal trial before you raise the question of illegality.
Bruce J. Terris: That -- that is --
Felix Frankfurter: Now, you say that if it's money and it's illegally seized, that can be appealed. If it's illegally seized, so that the Government can seize if illegally seized, of course, it has no business to offer it, so that the illegality is an issue in contest. I don't follow you at all.
Bruce J. Terris: But you -- we agree with the -- our basic proposition is that if it's part of the criminal trial, then it is not appealable. However, when you ask both for the return of valuable property and for its suppression, the suppression part is part of the criminal trial. But when you're asking for the return, it is in essence like a lawsuit between the -- between the private individual and the Government over the right to property.
Felix Frankfurter: I mean, why do you contest the -- the return as if it's -- if you should return it without having it --
Bruce J. Terris: No. I'm assuming that -- that issue is in -- is in contest; the issue of illegality.
Felix Frankfurter: But then you're partly taking out of the criminal trial before its conclusion, a part of the criminal process.
Bruce J. Terris: Well, you -- it -- it is true that the issue of illegality relates not only to the suppression, that it relates not only to the return, but to the suppression. That we think that when there -- when there's an issue between the -- the private person and the Government as to valuable property that this is in essence independent of the criminal case, even though the criminal case may have a light issue in it.
Felix Frankfurter: I mean what in the issue is, whether it belongs to him? Is that the issue?
Bruce J. Terris: That's -- that's -- it belongs to him and he's entitled to its immediate return, and to his -- his immediate possession. For example, assume that there wasn't an indictment. That all -- all there was is an arrest and a seizure of -- of large sums of money as in -- as in this case.
Felix Frankfurter: Unrelated to the prosecution or related to it? Which?
Bruce J. Terris: It's -- It's related to the prosecution.
Felix Frankfurter: Related and the --
Bruce J. Terris: And the Government -- and the Government intends to -- to introduce it when and if it brings an indictment. It doesn't bring an indictment for a considerable period of time. The private person wants --
Felix Frankfurter: That's -- that's a problem, but it may not bring it. That's applicable to all sorts of seizures, money or not money.
Bruce J. Terris: But -- but here, a man is being deprived of a -- of an extremely valuable property right and we think he shouldn't have to wait until the Government finally tries if it --
Felix Frankfurter: Do you think this will be -- but you may not have that -- that opportunity to introduce that in evidence because he may dissipate that valuable property.
Bruce J. Terris: Well, it will not be given back to him assuming that we went in the District Court that -- and the -- and the motion to return is denied, then it will be appealed to the Court of Appeals. If he decides that the evidence has been illegally seized, then it will be returned. If it -- if the --
Felix Frankfurter: Then I don't want to take your time then, but you're leaving us completely confused.
Potter Stewart: The point is as I gather that if the motion is basically a replevin action.
Felix Frankfurter: Precisely.
Potter Stewart: That appealable.
Bruce J. Terris: That's right, in the essence, an independent action between the -- the Government and the private --
Potter Stewart: (voice overlap) --
Bruce J. Terris: -- person. That's right.
Potter Stewart: That's -- that's basically to suppress the evidence which would include the -- an action to return non-returnable property. It's -- it's only defined with the -- with the criminal trial itself whether or not the indictment has just --
Bruce J. Terris: That's right.
Potter Stewart: -- been brought.
Bruce J. Terris: And if it's both he can -- and if -- and if it's both there's a -- very well be, then -- then he's entitled to appeal (voice overlap) --
Potter Stewart: -- the replevin action or reply.
Bruce J. Terris: That's right.
Felix Frankfurter: But by calling it replevin, you don't change the issue because --
Potter Stewart: Thank you.
Felix Frankfurter: -- a -- a piece of paper, my piece of paper illegally seized, is to me just as valuable or maybe just invaluable as a $500 in gold.
Bruce J. Terris: Your Honor --
Felix Frankfurter: If I want to call it replevin, if that -- if that clarifies the issue for you, it doesn't for me. A motion to return illegally seized property is a motion to seize illegally, properties, illegally seize property. Now you can call it replevin, and that clarifies, if that analyzed the issue for you, then God bless you, it doesn't for me.
Bruce J. Terris: Well --
Felix Frankfurter: I'm asking you, the Government to return property which I claim is illegally seized and I see no difference between a book of mine that you seized or a letter of mine or a carbon copy of the letter than money.
Bruce J. Terris: Well, Your Honor, as to -- without confining it to money. If it's other valuable property, we agreed that it's appealable.
Felix Frankfurter: But everything that the Government has no right to take from me, is valuable to me and it isn't for you say it is invaluable.
Bruce J. Terris: Well, first of all, Your Honor, is, narcotics is not valuable to you.
Felix Frankfurter: I'm not talking about narcotics. That is a totally different issue that it doesn't belong to anybody and you can't get it back. I'm talking about illegally seized evidence which I claim the Government had no business to take and it isn't for you to say whether it's worth five cents to me or $500.
Bruce J. Terris: Well, we --
Felix Frankfurter: Again, it may be worth nothing to you and everything to me.
Earl Warren: Mr. Terris, according to your thesis, is it necessary to use the word valuable in connection with property?
Bruce J. Terris: Well --
Earl Warren: It just isn't -- isn't the word “property” sufficient to sustain or --
Bruce J. Terris: In this -- in this case, Your Honor, it is, in the Coney case the -- the issue between what is --
Earl Warren: But what is that -- in any -- in any case, if it was disassociated from the criminal trial and it was property of the person --
Bruce J. Terris: Right.
Earl Warren: -- person that would -- we don't have to bother about the --
Bruce J. Terris: Well --
Earl Warren: -- the valuable part.
Bruce J. Terris: -- we -- we think of it -- it's -- it's something completely minor. Let's say -- let's say a copy of a document. We think even though he's asking for the return of that, that isn't important enough to make -- to make it independent of the criminal case, because we think what he's really interested in there, a court can determine whether he's really interested in the suppression.
Earl Warren: Well, take the property that is not de minimis he said, then I think maybe we can get -- all of -- now, may I ask you just one more question, please. Do make any distinction between the post-indictment and -- and pre-indictment insofar as this particular issue is concerned?
Bruce J. Terris: Well, no. But we think -- we think that the Caroll case and Cogen together --
Earl Warren: Yes.
Bruce J. Terris: -- decide that as far as post indictment motions are concerned, that orders deciding them are not appealable either by the Government or by the defendant. Now, Caroll has some suggestion may be in Di Re case that they would be separate enough and it cites the (Inaudible) case, Court of Appeals decision, but --
Earl Warren: Yes.
Bruce J. Terris: -- but except for an -- in rare instances and I'm not quite sure how they would be defined, we don't think that they could ever be appealable.
Felix Frankfurter: I might question some more, if you got some time in the next case. The Chief Justice's question considered the word “disassociated” from the prosecution. If it's disassociated, then there's no problem, if it's disassociated.
Bruce J. Terris: Well, we think --
Felix Frankfurter: The problem arises if the Government has in its possession the property. I don't care what it is. A worthless heirloom, a worthless occasion that would -- that might be inscribed inside which is an heirloom of mine in which incommensurable value, means nothing to you, and it was seized and it's claimed to be useable in the trial. If it's not claimed to be usable in the trial, there is no issue. Therefore, I get down to every kind of every species of problem and I do not see the difference you make between dollars or compared to dollars which I tried to discourage a document
Bruce J. Terris: Well, Your Honor, your heirloom will -- will be returned, of course, after the trial. The only issue is time and we think that -- that something which is de minimis as the Chief Justice has explained it --
Felix Frankfurter: Come on, forget about -- forget about de minimis. It might be to you de minimis to you, to the Government, and not to me.
Bruce J. Terris: Well, then, Your Honor, then if you -- if you could convince the District Court that you had -- that you had a real interest in not preventing the delay of the return of your property, that's all we're talking about.
Felix Frankfurter: That applies then to every species of problem.
Bruce J. Terris: That's right.
Felix Frankfurter: Document for the fee.
Bruce J. Terris: That's right Your Honor.
Felix Frankfurter: And therefore, -- therefore, you are allowing an appeal if the defendant claims that he needs the property which you seized.
Bruce J. Terris: Well, if he claims and -- and shows that he does, that I mean -- I suppose he can --
Felix Frankfurter: That is -- that is the truth of a rule that there should be -- there should not be an appeal that might be true about some -- some judgment although within a motion to dismiss. You might say, “I don't want to be hooked up now for six months. I've just drafted this interest not to stay until the trial comes on.” Would you allow him to appeal in that case?
Bruce J. Terris: No -- no we wouldn't, Your Honor, but that --
Felix Frankfurter: Oh, but then you do allow then you do with the same effect, that in every case whether the claim of illegally seized property, a claim which may be made that you should have it returned at least once before the trial. That's what your argument, notwithstanding it.
Bruce J. Terris: Well, in -- in many cases, they -- that claim can't be made. It can't be made in the case in which the difference between the Government and the movement is about contraband. It can't be --
Felix Frankfurter: I'm not talking about contraband.
Bruce J. Terris: But that's a very frequent case, though.
Felix Frankfurter: I know, that's -- that doesn't -- that raised a different problem, but you can get it returning though because this is yours.
Bruce J. Terris: There -- then there's another kind of case in which the issue whether who's property is, is going to have to wait to the -- to await their trial. That's the Coney. That's --
Felix Frankfurter: I'm not talking about that issue. I'm talking about what is crucial in these two case whether when the property is claimed to be illegally seized and the prosecution is pending whether you can take that out of the -- the criminal process and get a review in the appellate court.
Bruce J. Terris: Well, Your Honor, the discussion --
Felix Frankfurter: And now you left me all in the dark and you practically take back the whole argument that you may get --
Bruce J. Terris: Your Honor, the discussion that we're having isn't crucial to DiBella. In DiBella, we all were concerned with here is the motion for the suppression of narcotics.
Felix Frankfurter: I'm not talking about the -- we didn't stand on the problem. I'm not -- we went beyond that. We didn't refuse to take your argument to the narcotic case and that's -- that's not a difficult problem. The difficulty would rise from the situation that you entered into discussion with Chief Justice that namely, money. Then you should thought to differentiate money from other property. For my self, I see no difference.
Bruce J. Terris: Well, I -- I don't just -- I -- I did never intend to distinguish money from other property.
Felix Frankfurter: (Voice Overlap) a claim of -- a claim -- the property claimed to be illegally seized and the question is whether that is appealable before determination of the criminal prosecution. And you now say, if the defendant says, “He needs it badly,” then he can appeal.
Bruce J. Terris: And he -- he shows that and he shows reasonable ground for that -- for that.
Felix Frankfurter: Well, they can show that in every case.
Bruce J. Terris: Well, Your Honor so in many cases, we don't think he can show it. For example, the moment there will be copies of documents,
Felix Frankfurter: (Voice Overlap)
Bruce J. Terris: -- we don't think that he can show them.
Felix Frankfurter: I don't think you can tell them. Instead I'm taking this position, that of taking the position you said, probably, yesterday, probably because you turned on such distinctions.
Bruce J. Terris: No -- no, Your Honor. (Inaudible) only is -- only is relevant insofar as it establishes the -- the framework for how this issue should be considered.
Felix Frankfurter: I'm not even suggesting what position the Government should take. If the Government says, “I would disagree.” The government says that -- that you can review, you can take on -- on the criminal posit and every included step before termination. I could understand that and completely disagree with it. If you think that's issue as I understand it from my standpoint, I'm going to be against it, but I can't understand the suppression.
Bruce J. Terris: Well, You Honor, the -- of course, the Government was in a very difficult position. There isn't -- there isn't -- that there's been no decision as far as we know, that -- that goes as far as denying appeals as Your Honor suggested.
Felix Frankfurter: But the government is -- ought not to be in a difficulty of position to have coherent position.
Bruce J. Terris: But we think this --
Felix Frankfurter: And the difficulties are not something from which the Government ought to speak and state.
Bruce J. Terris: Well, we think we have a logical and coherent position.
Felix Frankfurter: (Inaudible)
Earl Warren: Mr. Lewis.
Jerome Lewis: Mr. Chief Justice and may it please the Court. As I listened to my line of adversary, I believe his theory would amount to fragmentary appeals. That one part, that in you're going to ask for a suppression of contrabands and you also ask for the return, let's assume that there are papers that implicate the -- the defendant in the sale of narcotics. Now, after those papers in which you ask for a return, you can then have a divisiveness and go to the Court of Appeals upon the illegal seizure of those papers. And I think the whole question here is, is either the contraband or these papers' part or a step in the criminal procedure or proceeding or is it not? That is the issue. Now, back in 1930, Judge Learned Hand of our circuit, in an appellate case said, “We hold therefore that at the beginning of the proceeding which determines the appealability of order and that since this was before indictment, we have jurisdiction of the courts. That's been the law in our circuit for 31 years. And as I point out in my appendix, seven other circuits agreed with Judge Learned Hand. There are seven cases in this Court which more or less adhere to the same philosophy, an addition to the three cases that Judge Whittaker -- Mr. Justice Whittaker mentioned yesterday, we have the Go-Bart case, the Steel case, the Lockwood's case, and, of course, the more recent vintage, the Carroll case. Now, in the Carroll case, the Court very distinctly stated, earlier cases illustrated sometimes was off discussion that under certain conditions, orders for the suppression or return of illegally seized property are appealable at once as where the motion is made prior to indictment. Now, we made our motion prior to indictment. And as to this divisiveness, the severance, this theory of fragmentary appeal, this Court in a footnote, I think, thoroughly elucidated the concept of law when it said, “We do not suggest that a motion made under Rule 41 (e) gains or loses appealability simply upon whether it has return or suppression or both. I don't think this Court in the Carroll case, has set a line of demarcation between a return or a suppression.
Felix Frankfurter: Why should there be a difference? Why should the difference turn on whether before or after indictment, if in fact, the criminal process has started?
Jerome Lewis: Well --
Felix Frankfurter: Why should that be a difference?
Jerome Lewis: Well, I -- I would say this to Your Honors, that the difference seemed to be that when there isn't a criminal proceeding pending, is in the nature of a special proceeding. Now take this case --
Felix Frankfurter: I'm assuming when I say the criminal process had started, but the criminal proceeding is (inaudible)
Jerome Lewis: You mean an indictment has been filed, Your Honor?
Felix Frankfurter: I mean a -- a proceeding before a commission in the Southern District of New York and the commissioner has held the man, but was pleading before the grand jury. And the grand jury actively is engaged in considering the case.
Jerome Lewis: Well, I --
Felix Frankfurter: And the seizure is made -- was made before the -- before the grand jury reports the indictment. Do I understand you to say that the law is that if the seizure -- if the -- if your motion for suppression on the return came the day after the indictment, is appealable, if it came the day before it isn't appealable?
Jerome Lewis: No. If the motion is made prior to the filing of the indictment, it is appealable.
Felix Frankfurter: But suppose the motion is made the day after the filing of the indictment, but after the process that I've indicated, namely, long hearing and have them to my knowledge, proceedings before the United States Commissioner the same day. And at the end, he holds the man from the grand jury and they have the man who's out on bail in the proceedings and now before the grand jury. Before the grand jury returns the indictment, you -- you move with the suppression of documents. According to your move, that's appealable.
Jerome Lewis: Yes, Your Honor.
Felix Frankfurter: You move it and you make the same motion the day after indictment is not appealable. My question is, why is that different?
Jerome Lewis: Well, the distinction -- the distinction seems to be drawn in -- in the Go-Bart case, because once a commissioner has exhausted his jurisdiction, there is nothing pending. The --
Felix Frankfurter: He is pending in my -- in my supposition, a proceeding before the grand jury on the basis of the commitment by the -- by the commissioner.
Jerome Lewis: Except, Your Honor that the indictment may never come down. And now, let me give you a practical example of what took place in our case. When I made my motion to suppress --
Felix Frankfurter: But suppose the indictment has come down by the time the motion is -- is heard, to make -- to make it turn that you make it turn on whether an indictment is done. My question is, whether the sensible, rational line of inquiries -- whether a motion just for a return of documents in connection with the criminal process that's underway to be appealable, whether the indictment has been initiated or not. I can understand -- I can well understand if it's not appealable, but after a decent period is as -- or the grand jury adjourns without returning an indictment that the -- that the prosecution is blown up. But as this time, I don't see the (inaudible)
Jerome Lewis: All I could --
Felix Frankfurter: On the theory, this is a mechanical rule, at least not for me.
Jerome Lewis: Yes, Your Honor.
Felix Frankfurter: This -- this non-appealability is a mechanical rule. It's one of the few things about which you can say there's a big historic principle in federal jurisdiction.
Jerome Lewis: May I please Your Honor, as I said that the theory of law seems to be that once a commissioner has filed them in over for the grand jury and prior to the filing of the indictment, there is nothing pending in a criminal proceeding. Now, in our particular case, Your Honor, when I made my motion to suppress, I didn't receive a criminal number. I received a miscellaneous number and I had to pay a filing fee. Now, in the event there had been an indictment, I would have received a criminal number and not pay the filing fee because it would considered as part of the criminal proceeding and therefore --
Felix Frankfurter: If you say that there is no -- it is deemed or whatever your phrase was.It is deemed that there's nothing pending? That's a false meaning. That's not -- that doesn't accord with the fact.
Jerome Lewis: But Your Honor, I cannot disagree with your reasoning, but that's what the courts have held in the past.
Felix Frankfurter: I'm assuming that this is a new question for us, an undecided question, that certainly there's no decision, whatever the talk may be and I'm old-fashioned enough to assume there's a difference between inadequately considered talk in a case because it isn't a matter before the court and a decision and that old-fashioned.
Earl Warren: Mr. Lewis may I ask you a question similar to the one I asked Mr. Terris? In this case where they -- where they searched the premises and they found both narcotics and money and took -- took both under -- under their search. Suppose you made your motion to -- for a return of -- of both the -- or suppression of the narcotics and a return of the money. The court denied both of them. Do you appeal from that?And suppose we're not with you on the -- on the question of the suppression of the evidence. We believe that was properly suppressed. But the fact is that the Government made no effort at all to show that the money was anyway connected with the -- with trial or it's total absence of proof on that -- on that subject. Would you think that -- that was appealable? That portion was appealable?
Jerome Lewis: Your Honor, I think that --
Earl Warren: Or would you insist that that be not appealable and the Government keep your money all the time you're undergoing trial?
Jerome Lewis: I said either both are appealable or none.Either is part of a criminal proceeding or it isn't. You can't have fragmentary appeals and go to the Court of Appeals and say, “We're only going to take one portion of what took place at this particular time and we're going to exclude the other.” And I think the same philosophical reasoning must be, either they're part of a criminal proceeding as a step or they are not. It is my contention that when there is no indictment pending, it is in the nature of a special proceeding and I don't care what received or whether I asked for the return and I think that's what the Court meant in the Carroll case. Now, that is my entire concept of a law as it is and I think it has been for many, many years. I haven't got much time left. We haven't had too much of a discussion from the Government on the merits, and I think, Your Honors, that in the court the Congress never contemplated that the awesome powers that the agents arrogated to themselves in this particular case would ever be used by them in the manner in which they did because a particularly -- particular significance to note that none of -- not one agent ever submitted an affidavit as to what took place prior to the arrest or at the time of the arrest to justify what they did. And I'd like -- and I respectfully submit that the judgment of the lower law of court should be reversed and I'd like to conclude with a very pertinent observation made by Judge Waterman in the dissenting opinion when he said, “To approve the office's acts here, is to take another long step away from the original concepts of oath and liberty expressed in the Fourth Amendment. Thank you very much.
Charles E. Whittaker: Gentlemen, may I ask you please.
Jerome Lewis: Yes.
Charles E. Whittaker: I understand from the record that there was a very sharp controversy between the officers and petitioner as to what happened in his apartment. The officers contending that petitioner consented to and took this search and took them to his bedroom and to this bag that contained the contraband. He denies that. Has that issue of fact ever been resolved in any place?
Jerome Lewis: It never was resolved. May I say this; there we have a very unusual situation. I can understand the use of hearsay evidence in order to indicate probable cause. But we haven't got an affidavit from any of the arresting agents in this case. All we have is an affidavit of an -- the United States Attorney who says, based upon information and belief. Now, after an arrest that which takes place is evidentiary in nature. The Assistant United States Attorney, if we had a formal hearing, couldn't take the stand and testify as to what he was told and that is the entire falsity of the Government's argument here. We haven't got an affidavit from any of the agents. And so, the only thing that was before the court was the affidavit of the petitioner that he didn't give his consent. Now, the Assistant United States Attorney, I think it's a -- a very unkind of procedure for an Assistant United States Attorney to submit his affidavit as to what he was told by an agent after an arrest took place and immediately filed thereto without an affidavit from an agent.
Charles E. Whittaker: Even if you're right that this order was appealable, would not that factual controversy still have to be determined?
Jerome Lewis: No, Your Honor, because I say that issue of fact never has arisen because the Government did not submit any affidavit by any of the agents as to what transpired. And even -- even assuming arguendo that there might be, of course, and they have consent. When it comes to the question of consent, then the Government has the burden of proof to show clearly and unequivocally that a man waived his constitutional right. And I said that looking at the record here, it is apparent that this man did not unequivocally waive his constitutional rights. And I say the Government submitted no evidence in support of it. You can't submit an affidavit of an Assistant United States Attorney as to what he was told about evidentiary facts. You can under the (Inaudible) case, do it to establish probable cause but you can't do it to establish that arrest was legal and the circumstances surrounding the arrest. And I say there was no factual issue presented to the trial court with determination. Are there any other questions? I know it sounded too light.
Earl Warren: No, I think not, Mr. Lewis.
Jerome Lewis: Thank you Your Honor.
Earl Warren: Thank you.